internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-101763-00 date date distributing controlled sub sub sub sub sub sub sub sub corp w corp x corp y corp z business a business b business c year year year a b c this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that letter and in later correspondence is summarized below the rulings in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the facts information and other data in this ruling letter may be required as part of the audit process summary of facts distributing is a publicly traded holding_company that conducts business a business b and business c through its subsidiaries distributing wholly owns sub business a sub business b sub business c sub business c sub business c sub business c and sub business c sub wholly owns sub which holds debt securities and other short-term investment_assets sub sub sub sub and sub each has engaged in its business for more than five years sub has engaged in business c since year when it was formed by distributing to purchase the business c assets of corp w acquisition sub has engaged in business c since year when it was formed by distributing to purchase the business c assets of corp x acquisition in addition distributing directly purchased the business c assets of corp y acquisition and corp z acquisition in year acquisition sec_1 through collectively the acquisitions financial information has been received indicating that business a as conducted by sub and business b as conducted by sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has issued and expects to continue issuing stock_options as compensation to employees and directors the compensatory options distributing is also authorized to repurchase shares of its stock under its stock repurchase plan management of distributing wishes to expand business c by making acquisitions using distributing stock as consideration distributing’s financial advisor has concluded in a series of reasoned and detailed letters that distributing’s cost of making these acquisitions would be materially lower if business c were separated from business b proposed transaction to accomplish this separation distributing has proposed the following series of steps collectively the proposed transaction i sub will liquidate into distributing in a transaction the taxpayer represents will qualify under sec_332 of the internal_revenue_code the code and the liquidation ii sub will distribute its sub stock to distributing distribution iii an a dollar intercompany payable owed by distributing to sub will be canceled the cancellation iv distributing will contribute its sub stock to newly formed controlled in exchange for all of controlled’s stock the contribution v distributing will distribute the controlled stock pro_rata to its shareholders distribution fractional shares of controlled stock that would otherwise have been issued in distribution will be accumulated by the issuing agent and sold by a stock brokerage firm to the general_public with the net_proceeds going to the shareholders who would have received the fractional shares vi within one year following distribution distributing will use b percent of its stock to acquire companies that will augment its business c operations contribution and distribution representations the taxpayer has made the following representations regarding the contribution and distribution a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of sub for business a and sub for business b represents the present operations of each corporation and there have been no substantial operational changes to either corporation since the date of the last submitted financial statements c immediately after distribution the gross assets of the trade_or_business relied on by distributing to satisfy the active_trade_or_business_requirement of sec_355 business a will have a fair_market_value equal to at least five percent of the total fair_market_value of distributing’s gross assets d immediately after distribution the gross assets of the trade_or_business relied on by controlled to satisfy the active_trade_or_business_requirement of sec_355 business b of sub will have a fair_market_value equal to at least five percent of the total fair_market_value of sub 2’s gross assets e immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of stock and securities of a controlled_corporation sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f following distribution distributing and sub each will continue the active_conduct of its business independently and with its own employees except for sharing c for a limited time g distribution is being carried out so that distributing can make more efficient use of its stock in expanding business c distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons h the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed as determined under sec_357 by controlled i the liabilities of distributing being assumed as determined under sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred j there is no plan or intention by any shareholder who owns five percent or more of the distributing stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the proposed transaction k there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business m no intercorporate debt will exist between distributing or its affiliates and controlled or its affiliates at the time of or after distribution n no two parties to the proposed transaction are investment companies as defined in sec_368 and iv o immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before distribution to the extent required by applicable regulations see sec_1_1502-19 p the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred if any will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property q for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution r for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution s distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled t distributing is not an s_corporation under sec_1361 and neither distributing nor controlled plans to make an s_corporation_election under sec_1362 following the proposed transaction u the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in the proposed transaction to the distributing shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock v distributing will use b percent of its stock to make acquisitions in the year following distribution w any compensatory options granted will contain customary terms and conditions will be granted in_connection_with_the_performance_of_services for distributing or controlled will not be excessive by reference to the services performed and immediately after distribution and within six months thereafter i will be non- transferable within the meaning of sec_1_83-3 and ii will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 x payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length rulings based solely on the facts submitted and representations made we rule as follows on the proposed transaction the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders upon their receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder including fractional share interests to which the shareholder may be entitled will equal the aggregate basis of the distributing stock held by that shareholder immediately before distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in distribution will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 if cash is received by a distributing shareholder as a result of the sale of a fractional share of controlled stock by distributing’s brokerage firm the shareholder will have gain_or_loss measured by the difference between the amount of cash received and the basis of the fractional share determined under ruling above sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed about the federal tax consequences of the liquidation distribution the cancellation or the acquisitions including whether any of the acquisitions should be considered an expansion of business c under sec_1_355-3 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
